 

Exhibit 10.1

 

Share Purchase AGREEMENT

 

THIS AGREEMENT is made effective as of the 9th day of April, 2015.

 

AMONG:

 

AQUA POWER SYSTEMS INC., a State of Nevada corporation having its executive
offices at 1107 Town Creek Road, Eden, North Carolina, USA 27288,

(“Pubco”)

 

AND:

 

AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, a corporation in Japan with an office
at 2-7-17 Omorihoncho, Tokyo, Ota-ku, Japan, 143-0011,

(“Priveco”)

 

AND:

 

TADASHI ISHIKAWA, with an address at 2-7-17 Omorihoncho, Tokyo, Ota-ku, Japan,
143-0011.

 

(the “Debtholder”)

 

WHEREAS:

 

A.the Debtholder wishes to sell and Pubco wishes to purchase 7,740 shares of
Priveco that are currently registered to the Debtholder (the “Debtholder
Shares”) in exchange for the payment of an aggregate of $761,311.61 payable in
common shares of Pubco at a price of $0.20 per common shares of Pubco being an
aggregate of 3,806,559 common shares of Pubco (the “Debtholder Pubco Shares”) on
or before May 15, 2015;

 

B.Priveco has an issued and outstanding capital of 9,890 common shares as of the
effective date of this Agreement;

 

C.Pubco wishes to forward an aggregate of:

 

(a)$200,000 to Priveco (the “Purchase Price”) and Priveco wishes to utilize the
Purchase Price for the Debtholder to purchase an aggregate of 2,150 shares of
Priveco held by certain holders of Priveco and transfer such shares to Pubco on
or before May 15, 2015 (the “Priveco Share Sale”);

 

 (b) $150,000 to Priveco to repay the loan of $150,000 from Dial Services Co.,
Ltd. to Priveco on or before April 23, 2015; and

 

(c)Pubco shall complete financing consisting of debt and/or equity of not less
than an aggregate of $100,000 for working capital purposes on or before April
27, 2015, or such later date as mutually agreed upon by the parties; and

 



 

-2-

 

D.immediately after the Priveco Share Sale, Priveco wishes to transfer to Pubco
and Pubco wishes to purchase from Priveco all of the Priveco Securities as
defined herein (the “Transaction”).

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

1.DEFINITIONS

 

1.1Definitions. The following terms have the following meanings, unless the
context indicates otherwise:

 

(a)“Agreement” shall mean this Agreement, and all the exhibits, schedules and
other documents attached to or referred to in this Agreement, and all amendments
and supplements, if any, to this Agreement;

 

(b)“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 

(c)“Closing Date” shall mean the date the Transaction is closed by Pubco or
mutually agreed upon by the parties hereto in writing and in accordance with
Section 10.6 following the satisfaction or waiver by Pubco and Priveco of the
conditions precedent set out in Sections 5.1 and 5.2 respectively;

 

(d)“Closing Documents” shall mean the papers, instruments and documents required
to be executed and delivered at the Closing pursuant to this Agreement;

 

(e)“Debt of Priveco” shall mean the aggregate of USD$1,750,000 debt plus
interest owed by Priveco to the holders (excluding any debt owed to Dial
Services, Co., Ltd. and an aggregate of $150,000 owed to an arm’s length third
party) and costs of Priveco associated with the Transaction that is convertible
into common shares of Pubco at a deemed price of $0.20 per common share of
Pubco.;

 

(f)“Debtholder Pubco Shares” shall mean the payment by Pubco of an aggregate of
$761,311.61 payable in common shares of Pubco at a deemed price of $0.20 per
common shares of Pubco being an aggregate of 3,806,559 common shares of Pubco in
exchange for the Debtholder Shares;

 

(g)“Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended;

 

(h)“Purchase Price” shall mean an aggregate of USD$200,000 paid by Pubco to
Priveco to effect the Priveco Share Sale on or before May 15, 2015 or such later
date as mutually agreed upon by the parties;

 

(i)“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 



 

-3-

 

(j)“Priveco Accounting Date” shall mean the date being that of the end of the
most recent financial quarter of Priveco relative to the effective date of this
Agreement;

 

(k)“Priveco Financial Statements” shall mean the audited balance sheet of
Priveco dated as of the most recent fiscal year end of Priveco, together with
related statements of income, cash flows, and changes in shareholder’s equity
for the most recent fiscal year end of Priveco and the unaudited balance sheet
of Priveco dated as of the Priveco Accounting Date, together with related
statements of income, cash flows, and changes in shareholder’s equity for the
interim period ended on the Priveco Accounting Date relative to the effective
date of this Agreement;

 

(l)“Priveco Securities” shall mean the aggregate of 2,150 shares of Priveco held
by Priveco as of the date of the Priveco Share Sale and pursuant to this
Agreement;

 

(m)“SEC” shall mean the Securities and Exchange Commission;

 

(n)“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

 

(o)“Taxes” shall include international, federal, state, provincial and local
income taxes, capital gains tax, value-added taxes, franchise, personal property
and real property taxes, levies, assessments, tariffs, duties (including any
customs duty), business license or other fees, sales, use and any other taxes
relating to the assets of the designated party or the business of the designated
party for all periods up to and including the Closing Date, together with any
related charge or amount, including interest, fines, penalties and additions to
tax, if any, arising out of tax assessments; and

 

(p)“Transaction” shall mean the transfer of the Priveco Securities to Pubco from
Priveco in consideration for the Purchase Price, the Debtholder Pubco Shares,
and the financing outlined in Section C (d) in the recitals of this Agreement.

 

1.2Schedules. The following schedules are attached to and form part of this
Agreement:

 

Schedule 1 – Shareholders  of Priveco Schedule 2 – Directors and Officers of
Priveco Schedule 3 – Directors and Officers of Pubco Schedule 4 – Priveco
Material Leases, Subleases, Claims, Capital Expenditures, Taxes and Other
Property Interests Schedule 5 – Priveco Intellectual Property Schedule 6 –
Priveco Material Contracts Schedule 7 – Priveco Employment Agreements and
Arrangements Schedule 8 – Priveco Subsidiaries      

1.3Currency. All references to currency referred to in this Agreement are in
United States Dollars (US$), unless expressly stated otherwise.

 

2.THE OFFER, PURCHASE AND Sale of Shares

 

2.1Offer, Purchase and Sale of Shares. Subject to the terms and conditions of
this Agreement:

 

(a)the Debtholder hereby covenants and agrees to transfer the Debtholder Shares
to Pubco upon receipt of the Debtholder Pubco Shares from Pubco on or before May
15, 2015;

 



 

-4-

 

(b)Pubco hereby covenants and agrees to:

 

(i)issue the Debtholder Pubco Shares to the Debtholder in exchange for the
transfer from the Debholder of the Debtholder Shares on or before May 15, 2015;

 

(ii)forward the Purchase Price to an escrow account of Priveco’s lawyer on or
before May 15, 2015, of which the Purchase Price from the escrow account is to
be applied by Priveco to close the Priveco Share Sale; and

 

(c)Priveco hereby covenants and agrees to within 3 business days on receipt of
the Purchase Price in an escrow account of Priveco’s lawyer from Pubco, transfer
the Purchase Price to the Debtholder to close the Priveco Share Sale.

 

3.REPRESENTATIONS AND WARRANTIES OF Priveco AND THE DEBTHOLDER

 

Priveco and the Debtholder, jointly and severally, represent and warrant to
Pubco, and acknowledge that Pubco is relying upon such representations and
warranties, in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of Pubco, as
follows:

 

3.1Organization and Good Standing. Priveco is a corporation duly organized,
validly existing and in good standing under the laws of the country of Japan and
has the requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Priveco is duly qualified to do business
and is in good standing as a corporation in each of the jurisdictions in which
Priveco owns property, leases property, does business, or is otherwise required
to do so, where the failure to be so qualified would have a material adverse
effect on the business of Priveco taken as a whole.

 

3.2Authority. Priveco has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Priveco Documents”) to be signed by Priveco and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Priveco Documents by Priveco
and the consummation of the transactions contemplated hereby have been duly
authorized by Priveco’s board of directors. No other corporate or shareholder
proceedings on the part of Priveco is necessary to authorize such documents or
to consummate the transactions contemplated hereby. This Agreement has been, and
the other Priveco Documents when executed and delivered by Priveco as
contemplated by this Agreement will be, duly executed and delivered by Priveco
and this Agreement is, and the other Priveco Documents when executed and
delivered by Priveco as contemplated hereby will be, valid and binding
obligations of Priveco enforceable in accordance with their respective terms
except:

 

(a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b)as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c)as limited by public policy.

 



 

-5-

 

3.3Capitalization of Priveco. The entire authorized capital stock and other
equity securities of Priveco consists of 50,000 common shares (the “Priveco
Common Stock”) and no preference shares. As of the date of this Agreement, there
are 9,890 shares of Priveco Common Stock issued and outstanding. All of the
issued and outstanding shares of Priveco Common Stock have been duly authorized,
are validly issued, were not issued in violation of, or subject to, any
pre-emptive rights and are fully paid and non-assessable, the whole in full
compliance with the laws of Japan. There are no outstanding options, warrants,
subscriptions, conversion rights, or other rights, agreements, or commitments
obligating Priveco to issue any additional common shares of Priveco Common
Stock, or any other securities convertible into, exchangeable for, or evidencing
the right to subscribe for or acquire from Priveco any common shares of Priveco
Common Stock. There are no agreements purporting to restrict the transfer of the
Priveco Common Stock, no voting agreements, shareholders’ agreements, voting
trusts, or other arrangements restricting or affecting the voting of the Priveco
Common Stock.

 

3.4Title and Authority of Debtholder. The Debtholder is and will be as of the
Closing, the registered and beneficial owner of and will have good and
marketable title to all of the Priveco Common Stock held by him and will hold
such free and clear of all liens, charges and encumbrances whatsoever; and such
Priveco Common Stock held by the Debtholder have been duly and validly issued
and are outstanding as fully paid and non-assessable common shares in the
capital stock of Priveco. The Debtholder has due and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the registered, legal and beneficial title and ownership
of the Priveco Common Stock held by it.

 

3.5Shareholders of Priveco Common Stock. Schedule 1 contains a true and complete
list of the holders of all issued and outstanding shares of the Priveco Common
Stock including number of Priveco Securities held as of the date of this
Agreement.

 

3.6Directors and Officers of Priveco. The duly elected or appointed directors
and the duly appointed officers of Priveco are as set out in Schedule 2.

 

3.7Corporate Records of Priveco. The corporate records of Priveco, as required
to be maintained by it pursuant to all applicable laws, are accurate, complete
and current in all material respects, and the minute book of Priveco is, in all
material respects, correct and contains all records required by all applicable
laws, as applicable, in regards to all proceedings, consents, actions and
meetings of the shareholders and the board of directors of Priveco.

 

3.8Non-Contravention. Neither the execution, delivery or performance of this
Agreement, nor the consummation of the Transaction or any of the transactions
contemplated in this Agreement, will:

 

(a)conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets;

 

(b)violate any provision of the constating documents of Priveco, any of its
subsidiaries or any applicable laws; or

 



 

-6-

 

(c)violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Priveco, any of
its subsidiaries or any of their respective material property or assets.

 

3.9Actions and Proceedings. To the best knowledge of Priveco, there is no basis
for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting Priveco, any of its
subsidiaries or which involves any of the business, or the properties or assets
of Priveco or any of its subsidiaries that, if adversely resolved or determined,
would have a material adverse effect on the business, operations, assets,
properties, prospects, or conditions of Priveco and its subsidiaries taken as a
whole (a “Priveco Material Adverse Effect”). There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Priveco Material Adverse Effect.

 

3.10Compliance.

 

(a)To the best knowledge of Priveco, Priveco and each of its subsidiaries is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Priveco and its
subsidiaries;

 

(b)To the best knowledge of Priveco, neither Priveco nor any of its subsidiaries
is subject to any judgment, order or decree entered in any lawsuit or proceeding
applicable to its business and operations that would constitute a Priveco
Material Adverse Effect;

 

(c)Each of Priveco and, if any, its subsidiaries has duly filed all reports and
returns required to be filed by it with governmental authorities and has
obtained all governmental permits and other governmental consents, except as may
be required after the execution of this Agreement. All of such permits and
consents are in full force and effect, and no proceedings for the suspension or
cancellation of any of them, and no investigation relating to any of them, is
pending or to the best knowledge of Priveco, threatened, and none of them will
be adversely affected by the consummation of the Transaction or any of the
transactions contemplated in this Agreement; and

 

(d)Each of Priveco and, if any, its subsidiaries has operated in material
compliance with all laws, rules, statutes, ordinances, orders and regulations
applicable to its business. Neither Priveco nor any of its subsidiaries has
received any notice of any violation thereof, nor is Priveco aware of any valid
basis therefore.

 

3.11Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Priveco or any of its subsidiaries of the Transaction or any of
the transactions contemplated in this Agreement contemplated by this Agreement
or to enable Pubco to continue to conduct Priveco’s business after the Closing
Date in a manner which is consistent with that in which the business is
presently conducted.

 

3.12Absence of Undisclosed Liabilities. Notwithstanding the Debt of Priveco,
neither Priveco nor any of its subsidiaries has any material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise that exceed $5,000, which:

 

(a)will not be set forth in the Priveco Financial Statements;

 



 

-7-

 

(b)did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

 

(c)have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business since the date of the last Priveco Financial Statements.

 

3.13Tax Matters.

 

(a)As of the date hereof:

 

(i)each of Priveco and its subsidiaries has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to Priveco or its subsidiaries, and

 

(ii)all such returns are true and correct in all material respects;

 

(b)each of Priveco and its subsidiaries has paid all Taxes that have become or
are due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Priveco Material Adverse Effect;

 

(c)neither Priveco nor any of its subsidiaries is presently under or has
received notice of, any contemplated investigation or audit by regulatory or
governmental agency of body or any foreign or state taxing authority concerning
any fiscal year or period ended prior to the date hereof;

 

(d)all Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency; and

 

(e)to the best knowledge of Priveco, the Priveco Financial Statements will
contain full provision for all Taxes including any deferred Taxes that may be
assessed to Priveco or its subsidiaries for the accounting period ended on the
Priveco Accounting Date or for any prior period in respect of any transaction,
event or omission occurring, or any profit earned, on or prior to the Priveco
Accounting Date or for any profit earned by Priveco on or prior to the Priveco
Accounting Date or for which Priveco is accountable up to such date and all
contingent Liabilities for Taxes have been provided for or disclosed in the
Priveco Financial Statements.

 

3.14Absence of Changes. Since the Priveco Accounting Date, neither Priveco or
any of its subsidiaries has:

 

(a)incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 



 

-8-

 

(b)sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

 

(c)created, incurred, assumed or guaranteed any indebtedness for money borrowed,
or mortgaged, pledged or subjected any of the material assets or properties of
Priveco or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 

(d)made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 

(e)declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 

(f)suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

 

(g)suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 

(h)received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 

(i)made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $5,000;

 

(j)other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 

(k)entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 

(l)agreed, whether in writing or orally, to do any of the foregoing.

 

3.15Absence of Certain Changes or Events. Since the Priveco Accounting Date,
there will have not been:

 

(a)a Priveco Material Adverse Effect; or

 

(b)any material change by Priveco in its accounting methods, principles or
practices.

 

3.16Subsidiaries. Except as set forth on Schedule 8, Priveco does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations. Each subsidiary of Priveco is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Each subsidiary of Priveco is duly qualified to do business and is in good
standing as a corporation in each of the jurisdictions in which Priveco owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a material adverse effect on the
business of Priveco and its subsidiaries taken as a whole. Priveco owns all of
the shares of each subsidiary of Priveco and there are no outstanding options,
warrants, subscriptions, conversion rights, or other rights, agreements, or
commitments obligating any subsidiary of Priveco to issue any additional common
shares of such subsidiary, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from any
subsidiary of Priveco any shares of such subsidiary.

 



 

-9-

 

3.17Personal Property. Each of Priveco and its subsidiaries possesses, and has
good and marketable title of all property necessary for the continued operation
of the business of Priveco and its subsidiaries as presently conducted and as
represented to Pubco. All such property is used in the business of Priveco and
its subsidiaries. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by
Priveco and its subsidiaries is owned by Priveco or its subsidiaries free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims, except as disclosed in Schedule 4.

 

3.18Intellectual Property

 

(a)Intellectual Property Assets. Priveco and its subsidiaries own or hold an
interest in all intellectual property assets necessary for the operation of the
business of Priveco and its subsidiaries as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:

 

(i)all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 

(ii)all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 

(iii)all copyrights in both published works and unpublished works (collectively,
the “Copyrights”); and

 

(iv)all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints owned, used, or licensed by Priveco and its subsidiaries as licensee
or licensor (collectively, the “Trade Secrets”).

 

(b)Agreements. Schedule 5 contains a complete and accurate list and summary
description, including any royalties paid or received by Priveco and its
subsidiaries, of all contracts and agreements relating to the Intellectual
Property Assets to which Priveco and its subsidiaries is a party or by which
Priveco and its subsidiaries is bound, except for any license implied by the
sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $500 under which Priveco or its
subsidiaries is the licensee. To the best knowledge of Priveco, there are no
outstanding or threatened disputes or disagreements with respect to any such
agreement.

 



 

-10-

 

(c)Intellectual Property and Know-How Necessary for the Business. Except as set
forth in Schedule 5, Priveco and its subsidiaries is the owner of all right,
title, and interest in and to each of the Intellectual Property Assets, free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims, and has the right to use without payment to a third party of all the
Intellectual Property Assets. Except as set forth in Schedule 5, all former and
current employees and contractors of Priveco and its subsidiaries have executed
written contracts, agreements or other undertakings with Priveco and its
subsidiaries that assign all rights to any inventions, improvements,
discoveries, or information relating to the business of Priveco and its
subsidiaries. No employee, director, officer or shareholder of Priveco or any of
its subsidiaries owns directly or indirectly in whole or in part, any
Intellectual Property Asset which Priveco or any of its subsidiaries is
presently using or which is necessary for the conduct of its business. To the
best knowledge of Priveco, no employee or contractor of Priveco or its
subsidiaries has entered into any contract or agreement that restricts or limits
in any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than Priveco or its subsidiaries.

 

(d)Patents. Except as set out in Schedule 5, neither Priveco nor any of its
subsidiaries holds any right, title or interest in and to any Patent and Priveco
has not filed any patent application with any third party. To the best knowledge
of Priveco, none of the products manufactured and sold, nor any process or
know-how used, by Priveco or any of its subsidiaries infringes or is alleged to
infringe any patent or other proprietary night of any other person or entity.

 

(e)Trademarks. Except as set out in Schedule 5, neither Priveco nor any of its
subsidiaries holds any right, title or interest in and to any Mark and Priveco
has not registered or filed any application to register any Mark with any third
party. To the best knowledge of Priveco, none of the Marks, if any, used by
Priveco or any of its subsidiaries infringes or is alleged to infringe any trade
name, trademark, or service mark of any third party.

 

(f)Copyrights. Schedule 5 contains a complete and accurate list and summary
description of all Copyrights. Priveco and its subsidiaries is the owner of all
right, title, and interest in and to each of the Copyrights, free and clear of
all liens, security interests, charges, encumbrances, and other adverse claims.
If applicable, all registered Copyrights are currently in compliance with formal
legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date. To the best knowledge of Priveco, no Copyright is infringed or has
been challenged or threatened in any way and none of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any third
party or is a derivative work based on the work of a third party. All works
encompassed by the Copyrights have been marked with the proper copyright notice.

 

(g)Trade Secrets. Each of Priveco and its subsidiaries has taken all reasonable
precautions to protect the secrecy, confidentiality, and value of its Trade
Secrets. Each of Priveco and its subsidiaries has good title and an absolute
right to use the Trade Secrets. The Trade Secrets are not part of the public
knowledge or literature, and to the best knowledge of Priveco, have not been
used, divulged, or appropriated either for the benefit of any person or entity
or to the detriment of Priveco or any of its subsidiaries. No Trade Secret is
subject to any adverse claim or has been challenged or threatened in any way.

 



 

-11-

 

3.19Employees and Consultants. All employees and consultants of Priveco and its
subsidiaries have been paid all salaries, wages, income and any other sum due
and owing to them by Priveco or its subsidiaries, as at the end of the most
recent completed pay period, or such amounts have been accrued, as indicated on
the Priveco Financial Statements. Neither Priveco nor any of its subsidiaries is
aware of any labor conflict with any employees that might reasonably be expected
to have a Priveco Material Adverse Effect. To the best knowledge of Priveco, no
employee of Priveco or any of its subsidiaries is in violation of any term of
any employment contract, non-disclosure agreement, non-competition agreement or
any other contract or agreement relating to the relationship of such employee
with Priveco or its subsidiaries or any other nature of the business conducted
or to be conducted by Priveco its subsidiaries.

 

3.20Real Property. Except as set out in Schedule 4, neither Priveco nor any of
its subsidiaries owns any real property. Each of the material leases, subleases,
claims or other real property interests (collectively, the “Leases”) to which
Priveco or any of its subsidiaries is a party or is bound, as set out in
Schedule 4, is legal, valid, binding, enforceable and in full force and effect
in all material respects. All rental and other payments required to be paid by
Priveco and its subsidiaries pursuant to any such Leases have been duly paid and
no event has occurred which, upon the passing of time, the giving of notice, or
both, would constitute a breach or default by any party under any of the Leases.
The Leases will continue to be legal, valid, binding, enforceable and in full
force and effect on identical terms following the Closing Date. Neither Priveco
nor any of its subsidiaries has assigned, transferred, conveyed, mortgaged,
deeded in trust, or encumbered any interest in the Leases or the leasehold
property pursuant thereto.

 

3.21Material Contracts and Transactions. Schedule 6 attached hereto lists each
material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which Priveco or any of its subsidiaries is a party
(each, a “Contract”). Each Contract is in full force and effect, and there
exists no material breach or violation of or default by Priveco or any of its
subsidiaries under any Contract, or any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any Contract by Priveco or any of its subsidiaries. The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction or any of the transactions contemplated in this
Agreement. There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Contract.

 

3.22Certain Transactions. Neither Priveco nor any of its subsidiaries is a
guarantor or indemnitor of any indebtedness of any third party, including any
person, firm or corporation.

 

3.23No Brokers. Neither Priveco nor any of its subsidiaries has incurred any
independent obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the Transaction or any of the
transactions contemplated in this Agreement.

 

3.24Completeness of Disclosure. No representation or warranty by Priveco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

Notwithstanding section 10.1 hereof, the representations and warranties
contained in this Section 3 shall survive the Closing indefinitely.

 



 

-12-

 

4.REPRESENTATIONS AND WARRANTIES OF Pubco

 

Pubco represents and warrants to Priveco and the Debtholder and acknowledges
that Priveco and the Debtholder are relying upon such representations and
warranties in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of Priveco or
the Debtholder, as follows:

 

4.1Organization and Good Standing. Pubco is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Pubco is qualified to do business and is in
good standing as a foreign corporation in each of the jurisdictions in which it
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

 

4.2Authority. Pubco has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Pubco Documents by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby. This Agreement has been, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
by this Agreement will be, duly executed and delivered by Pubco and this
Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:

 

(a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b)as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c)as limited by public policy.

 

4.3Capitalization of Pubco. The entire authorized capital stock and other equity
securities of Pubco consists of 200,000,000 shares of common stock with a par
value of $0.0001 (the “Pubco Common Stock”) and 10,000,000 shares of preferred
stock with a par value of $0.0001 (the “Pubco Preferred Stock”). As of the date
of this Agreement, there are 161,124,318 shares of Pubco Common Stock issued and
outstanding and no share of Pubco Preferred Stock outstanding. All of the issued
and outstanding shares of Pubco Common Stock have been duly authorized, are
validly issued, were not issued in violation of any pre-emptive rights and are
fully paid and non-assessable, are not subject to pre-emptive rights and were
issued in full compliance with all federal, state, and local laws, rules and
regulations. As of the date of this Agreement and except as contemplated by this
Agreement there are no outstanding options, warrants, subscriptions, phantom
shares, conversion rights, or other rights, agreements, or commitments
obligating Pubco to issue any additional shares of Pubco Common Stock, or any
other securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from Pubco any shares of Pubco Common Stock. There are
no agreements purporting to restrict the transfer of the Pubco Common Stock, no
voting agreements, voting trusts, or other arrangements restricting or affecting
the voting of the Pubco Common Stock.

 



 

-13-

 

4.4Directors and Officers of Pubco. The duly elected or appointed directors and
the duly appointed officers of Pubco are as listed on Schedule 3.

 

4.5Corporate Records of Pubco. The corporate records of Pubco, as required to be
maintained by it pursuant to the laws of the State of Nevada are accurate,
complete and current in all material respects, and the minute book of Pubco is,
in all material respects, correct and contains all material records required by
the law of the State of Nevada in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of Pubco.

 

4.6Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction or any of the transactions
contemplated in this Agreement, will:

 

(a)conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

 

(b)violate any provision of the applicable incorporation or charter documents of
Pubco; or

 

(c)violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Pubco or any of
its material property or assets.

 

4.7Actions and Proceedings. To the best knowledge of Pubco, there is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of Pubco, threatened against Pubco which
involves any of the business, or the properties or assets of Pubco that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects or conditions of Pubco taken
as a whole (a “Pubco Material Adverse Effect”). There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Pubco Material Adverse Effect.

 

4.8Compliance.

 

(a)To the best knowledge of Pubco, Pubco is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Pubco;

 

(b)To the best knowledge of Pubco, Pubco is not subject to any judgment, order
or decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;

 



 

-14-

 

(c)Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction or any of the transactions
contemplated in this Agreement; and

 

(d)Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.

 

4.9Filings, Consents and Approvals. No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Pubco of the Transaction or any of the transactions contemplated in this
Agreement to continue to conduct its business after the Closing Date in a manner
which is consistent with that in which it is presently conducted.

 

4.10Absence of Undisclosed Liabilities. Pubco has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

 

(a)did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

 

(b)have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business.

 

4.11Tax Matters.

 

(a)As of the date hereof:

 

(i)Pubco has filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them, and

 

(ii)all such returns are true and correct in all material respects;

 

(b)Pubco has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof;

 

(c)Pubco is not presently under and has not received notice of, any contemplated
investigation or audit by the Internal Revenue Service or any foreign or state
taxing authority concerning any fiscal year or period ended prior to the date
hereof; and

 

(d)All Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency.

 



 

-15-

 

4.12Absence of Changes. Except as contemplated in this Agreement or as disclosed
in Pubco’s filings with the United States Securities and Exchange Commission
(the “Pubco SEC Filings”) , Pubco has not:

 

(a)incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 

(b)sold, encumbered, assigned or transferred any material fixed assets or
properties;

 

(c)created, incurred, assumed or guaranteed any indebtedness for money borrowed,
or mortgaged, pledged or subjected any of the material assets or properties of
Pubco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

 

(d)made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 

(e)declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 

(f)suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

 

(g)suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 

(h)received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 

(i)made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $5,000;

 

(j)other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 

(k)entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 

(l)agreed, whether in writing or orally, to do any of the foregoing.

 



 

-16-

 

4.13Absence of Certain Changes or Events. Except as disclosed herein or in the
Pubco SEC Filings, there has not been:

 

(a)a Pubco Material Adverse Effect; or

 

(b)any material change by Pubco in its accounting methods, principles or
practices.

 

4.14Subsidiaries. Except as disclosed in this Agreement, Pubco does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations.

 

4.15Personal Property. There are no material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Pubco.

 

4.16Employees and Consultants. Except as disclosed in the Pubco SEC Filings,
Pubco does not have any employees or consultants.

 

4.17Material Contracts and Transactions. Other than as expressly contemplated by
this Agreement or as disclosed in the Pubco SEC Filings, there are no material
contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which Pubco is a party except as
disclosed in writing to Priveco.

 

4.18No Brokers. Pubco has not incurred any obligation or liability to any party
for any brokerage fees, agent’s commissions, or finder’s fees in connection with
the Transaction or any of the transactions contemplated in this Agreement.

 

4.19Completeness of Disclosure. No representation or warranty by Pubco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

5.CLOSING CONDITIONS

 

5.1Conditions Precedent to Closing by Pubco. The obligation of Pubco to
consummate the Transaction or any of the transactions contemplated in this
Agreement is subject to the satisfaction or written waiver of the conditions set
forth below by a date mutually agreed upon by the parties hereto in writing and
in accordance with Section 10.6. The Closing of the Transaction contemplated by
this Agreement will be deemed to mean a waiver of all conditions to Closing.
These conditions precedent are for the benefit of Pubco and may be waived by
Pubco in its sole discretion.

 

(a)Representations and Warranties. The representations and warranties of Priveco
and the Debtholder set forth in this Agreement will be true, correct and
complete in all respects as of the Closing Date, as though made on and as of the
Closing Date and Priveco will have delivered to Pubco a certificate dated as of
the Closing Date, to the effect that the representations and warranties made by
Priveco in this Agreement are true and correct.

 



 

-17-

 

(b)Performance. All of the covenants and obligations that Priveco and the
Debtholder are required to perform or to comply with pursuant to this Agreement
at or prior to the Closing must have been performed and complied with in all
material respects.

 

(c)Transaction Documents. This Agreement, the Priveco Documents, the Priveco
Financial Statements and all other documents necessary or reasonably required to
consummate the Transaction or any of the transactions contemplated in this
Agreement, all in form and substance reasonably satisfactory to Pubco, will have
been executed and delivered to Pubco.

 

(d)Third Party Consents. Pubco will have received duly executed copies of all
third party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Pubco.

 

(e)No Liabilities. The Priveco Financial Statements will be free of any material
liabilities as of the Priveco Accounting Date, other than as expressly consented
to by Pubco in writing.

 

(f)Employment Agreements. Pubco will have received from Priveco copies of all
agreements or arrangements that evidence the employment of all of the hourly and
salaried employees of Priveco as set out on Schedule 7 attached hereto, which
constitute all of the employees reasonably necessary to operate the business of
Priveco substantially as presently operated.

 

(g)No Material Adverse Change. No Priveco Material Adverse Effect will have
occurred since the date of this Agreement.

 

(h)No Action. No suit, action, or proceeding will be pending or threatened which
would:

 

(i)prevent the consummation of any of the transactions contemplated by this
Agreement; or

 

(ii)cause the Transaction or any of the transactions contemplated in this
Agreement to be rescinded following consummation.

 

(i)Outstanding Shares. Priveco will have no more than 9,890 shares of Priveco
Common Stock issued and outstanding on the Closing Date.

 

(j)Ownership of the Priveco Securities. Immediately prior to the Closing,
Priveco will be the legal and beneficial owner of the Priveco Securities and
have all rights to sell, assign or transfer the Priveco Securities to Pubco
pursuant to this Agreement.

 

(k)Ownership of the Debtholder Shares. Immediately prior to the Debtholder
transferring the Debtholder Shares to Pubco pursuant to this Agreement, the
Debtholder will be the legal and beneficial owner of the Debtholder Shares and
have all rights to sell, assign or transfer the Debtholder Shares to Pubco
pursuant to this Agreement.

 

(l)Cancellation of Common Shares of Pubco. The Debtholder will cancel an
aggregate of 113,363,935 common shares of Pubco registered to and beneficially
owned by the Debtholder on the Closing Date.

 



 

-18-

 

(m)Due Diligence Review of Financial Statements. Pubco and its accountants will
be reasonably satisfied with their due diligence investigation and review of the
Priveco Financial Statements.

 

(n)Due Diligence Generally. Pubco and its solicitors will be reasonably
satisfied with their due diligence investigation of Priveco that is reasonable
and customary in a transaction of a similar nature to that contemplated by the
Transaction or any of the transactions contemplated in this Agreement,
including:

 

(i)materials, documents and information in the possession and control of Priveco
and the Debtholder which are reasonably germane to the Transaction or any of the
transactions contemplated in this Agreement;

 

(ii)a physical inspection of the assets of Priveco by Pubco or its
representatives; and

 

(iii)title to the material assets of Priveco.

 

5.2Conditions Precedent to Closing by Priveco. The obligation of Priveco and the
Debtholder to consummate the Transaction or any of the transactions contemplated
in this Agreement is subject to the satisfaction or written waiver of the
conditions set forth below by a date mutually agreed upon by the parties hereto
in writing and in accordance with Section 10.6. The Closing of the Transaction
will be deemed to mean a waiver of all conditions to Closing. These conditions
precedent are for the benefit of Priveco and the Debtholder and may be waived by
Priveco and the Debtholder in their discretion.

 

(a)Representations and Warranties. The representations and warranties of Pubco
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date and Pubco
will have delivered to Priveco a certificate dated the Closing Date, to the
effect that the representations and warranties made by Pubco in this Agreement
are true and correct.

 

(b)Performance. All of the covenants and obligations that Pubco are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. Pubco must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

 

(c)Transaction Documents. This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction or any
of the transactions contemplated in this Agreement, all in form and substance
reasonably satisfactory to Priveco, will have been executed and delivered by
Pubco.

 

(d)No Material Adverse Change. No Pubco Material Adverse Effect will have
occurred since the date of this Agreement.

 

(e)No Action. No suit, action, or proceeding will be pending or threatened
before any governmental or regulatory authority wherein an unfavorable judgment,
order, decree, stipulation, injunction or charge would:

 

(i)prevent the consummation of any of the transactions contemplated by this
Agreement; or

 



 

-19-

 

(ii)cause the Transaction or any of the transactions contemplated in this
Agreement to be rescinded following consummation.

 

(f)Due Diligence Generally. Priveco will be reasonably satisfied with their due
diligence investigation of Pubco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction or any
of the transactions contemplated in this Agreement.

 

(g)Financing. Pubco shall complete financings consisting of debt and/or equity
of not less than an aggregate of USD$100,000 on or before April 27, 2015, or
such later date as mutually agreed upon by the parties.

 

6.ADDITIONAL COVENANTS OF THE PARTIES

 

6.1Financings. Pubco shall complete financings consisting of debt and/or equity
of not less than an aggregate of $100,000 on or before June 30, 2015, $200,000
on or before July 31, 2015, $200,000 on or before August 31, 2015 and $200,000
on or before September 30, 2015 (post-Closing of the Transaction).

 

6.2Notification of Financial Liabilities. Priveco and Pubco will immediately
notify the other in accordance with Section 10.6 hereof, if either party
receives any advice or notification from its independent certified public
accounts that the other party has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the books,
records, and accounts of such party, any properties, assets, Liabilities,
revenues, or expenses. Notwithstanding any statement to the contrary in this
Agreement, this covenant will survive Closing and continue in full force and
effect.

 

6.3Access and Investigation. Between the date of this Agreement and the Closing
Date, Priveco, on the one hand, and Pubco, on the other hand, will, and will
cause each of their respective representatives to:

 

(a)afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;

 

(b)furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 

(c)furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

 



 

-20-

 

6.4Confidentiality. All information regarding the business of Priveco including,
without limitation, financial information that Priveco provides to Pubco during
Pubco’s due diligence investigation of Priveco will be kept in strict confidence
by Pubco and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Pubco or disclosed to any third party
(other than Pubco’s professional accounting and legal advisors) without the
prior written consent of Priveco. If the Transaction or any of the transactions
contemplated in this Agreement does not proceed for any reason, then upon
receipt of a written request from Priveco, Pubco will immediately return to
Priveco (or as directed by Priveco) any information received regarding Priveco’s
business. Likewise, all information regarding the business of Pubco including,
without limitation, financial information that Pubco provides to Priveco during
its due diligence investigation of Pubco will be kept in strict confidence by
Priveco and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Priveco or disclosed to any third party
(other than Priveco’s professional accounting and legal advisors) without
Pubco’s prior written consent. If the Transaction or any of the transactions
contemplated in this Agreement does not proceed for any reason, then upon
receipt of a written request from Pubco, Priveco will immediately return to
Pubco (or as directed by Pubco) any information received regarding Pubco’s
business.

 

6.5Notification. Between the date of this Agreement and the Closing Date, each
of the parties to this Agreement will promptly notify the other parties in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

 

6.6Exclusivity. Until such time, if any, as this Agreement is terminated
pursuant to the terms of this Agreement, the Debtholder, Priveco and Pubco will
not, directly or indirectly, solicit, initiate, entertain or accept any
inquiries or proposals from, discuss or negotiate with, provide any non-public
information to, or consider the merits of any unsolicited inquiries or proposals
from, any person or entity relating to any transaction involving the sale of the
business or assets (other than in the ordinary course of business), or any of
the capital stock of Priveco or Pubco, as applicable, or any merger,
consolidation, business combination, or similar transaction other than as
contemplated by this Agreement.

 

6.7Conduct of Priveco and Pubco Business Prior to Closing. From the date of this
Agreement to the Closing Date, and except to the extent that Pubco otherwise
consents in writing, Priveco will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Priveco otherwise consents in
writing, Pubco will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

 



 

-21-

 

6.8Certain Acts Prohibited – Priveco. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Priveco will not, without the prior written
consent of Pubco:

 

(a)amend its Certificate of Incorporation, Articles of Incorporation or other
incorporation documents;

 

(b)incur any liability or obligation other than in the ordinary course of
business or encumber or permit the encumbrance of any properties or assets of
Priveco except in the ordinary course of business;

 

(c)dispose of or contract to dispose of any Priveco property or assets,
including the Intellectual Property Assets, except in the ordinary course of
business consistent with past practice;

 

(d)issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Priveco Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

 

(e)

 

(i)declare, set aside or pay any dividends on, or make any other distributions
in respect of the Priveco Common Stock, or

 

(ii)split, combine or reclassify any Priveco Common Stock or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Priveco Common Stock; or

 

(f)materially increase benefits or compensation expenses of Priveco, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 

6.9Certain Acts Prohibited - Pubco. Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Pubco will
not, without the prior written consent of Priveco:

 

(a)incur any liability or obligation or encumber or permit the encumbrance of
any properties or assets of Pubco except in the ordinary course of business
consistent with past practice;

 

(b)dispose of or contract to dispose of any Pubco property or assets except in
the ordinary course of business consistent with past practice;

 

(c)declare, set aside or pay any dividends on, or make any other distributions
in respect of the Pubco Common Stock; or

 

(d)materially increase benefits or compensation expenses of Pubco, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.

 

6.10Public Announcements. Pubco and Priveco each agree that they will not
release or issue any reports or statements or make any public announcements
relating to this Agreement or the Transaction or any of the transactions
contemplated in this Agreement without the prior written consent of the other
party, except as may be required upon written advice of counsel to comply with
applicable laws or regulatory requirements after consulting with the other party
hereto and seeking their reasonable consent to such announcement.

 



 

-22-

 

6.11Employment Agreements. Between the date of this Agreement and the Closing
Date, Priveco will have made necessary arrangements on substantially the same
terms as of the date of this Agreement to employ all of the hourly and salaried
employees of Priveco reasonably necessary to operate such business substantially
as presently operated. Priveco agrees to provide copies of all such agreements
and arrangements that evidence such employment at or prior to Closing.

 

7.CLOSING

 

7.1Closing. The Closing shall take place on the Closing Date at the offices of
the lawyers for Pubco or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Priveco and Pubco, provided such undertakings are satisfactory to
each party’s respective legal counsel.

 

7.2Closing Deliveries of Priveco and the Debtholder. At Closing, Priveco and the
Debtholder will deliver or cause to be delivered the following, fully executed
and in the form and substance reasonably satisfactory to Pubco:

 

(a)copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Priveco evidencing approval of this Agreement and the
Transaction or any of the transactions contemplated in this Agreement;

 

(b)if the Debtholder appoints any person, by power of attorney or equivalent, to
execute this Agreement or any other agreement, document, instrument or
certificate contemplated by this agreement, on behalf of the Debtholder, a valid
and binding power of attorney or equivalent from the Debtholder;

 

(c)physical share certificates, if issued, representing the Debtholder Shares
and the Priveco Securities pursuant to Section 2.1 of this Agreement;

 

(d)all certificates and other documents required by Sections 2.1 and 5.1 of this
Agreement;

 

(e)all certificates, consents and necessary documents to the cancellation of the
Pubco Shares of the Debtholder to effect Section 5.1(k) of this Agreement;

 

(f)all required consents of interested third parties;

 

(g)all certificates, stock powers, and other documents required for the
cancellation or consolidation of a sufficient amount of Pubco common shares to
comply with Section 5.1(l) herein;

 

(h)the Priveco Documents and any other necessary documents, each duly executed
by Priveco, as required to give effect to the Transaction or any of the
transactions contemplated in this Agreement; and

 

(i)copies of all agreements and arrangements required by Section 6.11 of this
Agreement.

 



 

-23-

 

7.3Closing Deliveries of Pubco. At Closing, Pubco will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Priveco:

 

(a)copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Pubco evidencing approval of this Agreement and the
Transaction or any of the transactions contemplated in this Agreement;

 

(b)physical share certificates, if issued, representing the Debtholder Shares
and the Priveco Securities pursuant to Section 2.1 of this Agreement;

 

(c)all certificates and other documents required by Section 5.2 of this
Agreement; and

 

(d)the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction or any of the transactions
contemplated in this Agreement.

 

7.4Delivery of Financial Statements. On or before May 15, 2015, Priveco will
have delivered to Pubco the Priveco Financial Statements and financial
statements for the most recently completed interim period in respect of the
Priveco Accounting Date.

 

8.TERMINATION

 

8.1Termination. This Agreement may be terminated at any time prior to the
Closing Date contemplated hereby by:

 

(a)mutual agreement of Pubco and Priveco;

 

(b)Pubco, if there has been a material breach by Priveco or any of the
Debtholder of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Debtholder that is not
cured, to the reasonable satisfaction of Pubco, within ten business days after
notice of such breach is given by Pubco (except that no cure period will be
provided for a breach by Priveco or the Debtholder that by its nature cannot be
cured);

 

(c)Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured);

 

(d)Pubco or Priveco, if the Transaction is not closed on or before September 30,
2015, unless the parties hereto mutually agree to extend such date in writing;
or

 

(e)Pubco or Priveco if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable.

 

8.2Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 



 

-24-

 

9.INDEMNIFICATION, REMEDIES, SURVIVAL

 

9.1Certain Definitions. For the purposes of this Article 9, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Pubco or Priveco
including damages for lost profits or lost business opportunities.

 

9.2Agreement of Priveco to Indemnify. Priveco will indemnify, defend, and hold
harmless, to the full extent of the law, Pubco and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Pubco and its shareholders by reason of, resulting
from, based upon or arising out of:

 

(a)the breach by Priveco of any representation or warranty of Priveco contained
in or made pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement; or

 

(b)the breach or partial breach by Priveco of any covenant or agreement of
Priveco made in or pursuant to this Agreement, any Priveco Document or any
certificate or other instrument delivered pursuant to this Agreement.

 

9.3Agreement of the Debtholder to Indemnify. The Debtholder will indemnify,
defend, and hold harmless, to the full extent of the law, Pubco and its
shareholders from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Pubco and its shareholders by
reason of, resulting from, based upon or arising out of:

 

(a)the breach by the Debtholder or Priveco of any representation or warranty of
the Debtholder or Priveco contained in or made pursuant to this Agreement, any
Priveco Document or any certificate or other instrument delivered pursuant to
this Agreement; or

 

(b)the breach or partial breach by the Debtholder or Priveco of any covenant or
agreement of the Debtholder or Priveco made in or pursuant to this Agreement,
any Priveco Document or any certificate or other instrument delivered pursuant
to this Agreement.

 

9.4Agreement of Pubco to Indemnify. Pubco will indemnify, defend, and hold
harmless, to the full extent of the law, Priveco and the Debtholder from,
against, for, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Priveco and the Debtholder by reason of,
resulting from, based upon or arising out of:

 

(a)the breach by Pubco of any representation or warranty of Pubco contained in
or made pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

 

(b)the breach or partial breach by Pubco of any covenant or agreement of Pubco
made in or pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement.

 



 

-25-

 

10.MISCELLANEOUS PROVISIONS

 

10.1Effectiveness of Representations; Survival. Each party is entitled to rely
on the representations, warranties and agreements of each of the other parties
and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. Unless otherwise stated in this Agreement, and except for instances
of fraud, the representations, warranties and agreements will survive the
Closing Date and continue in full force and effect until one year after the
Closing Date.

 

10.2Further Assurances. Each of the parties hereto will co-operate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

 

10.3Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

 

10.4Expenses. Pubco will bear all costs incurred in connection with the
preparation, execution and performance of this Agreement, the Transaction and
any of the transactions contemplated in this Agreement, including all fees and
expenses of agents, representatives, legal and accountants.

 

10.5Entire Agreement. This Agreement, the schedules attached hereto and the
other documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 

10.6Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses (or
at such other address for a party as will be specified by like notice) on the
first page of this Agreement.

 

All such notices and other communications will be deemed to have been received:

 

(a)in the case of personal delivery, on the date of such delivery;

 

(b)in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

 

(c)in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

 

(d)in the case of mailing, on the fifth business day following mailing.

 

10.7Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

10.8Benefits. This Agreement is and will only be construed as for the benefit of
or enforceable by those persons party to this Agreement.

 



 

-26-

 

10.9Assignment. This Agreement may not be assigned (except by operation of law)
by any party without the consent of the other parties.

 

10.10Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein.

 

10.11Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

 

10.12Gender. All references to any party will be read with such changes in
number and gender as the context or reference requires.

 

10.13Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the State of Nevada, then such action may be taken
or right may be exercised on the next succeeding day which is not a Saturday,
Sunday or such a legal holiday.

 

10.14Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

10.15Fax and PDF Execution. This Agreement may be executed by delivery of
executed signature pages by fax or PDF document via Email and such execution
will be effective for all purposes.

 

10.16Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

 

[THIS PART INTENTIONALLY LEFT BLANK]

 

 

-27-

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

AQUA POWER SYSTEMS INC.

 

Per:    /s/Tadashi Ishikawa                                 

   Name: Tadashi Ishikawa

   Title: President, Chief Executive Officer,

   Chief Financial Officer, Secretary, Treasurer and Director

 

 

 

 

 

AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

Per:     /s/Tadashi Ishikawa                            

   Name: Tadashi Ishikawa

   Title: President and Director

 

 

Signed, sealed and delivered by   )     TADASHI ISHIKAWA in the presence of:   )
        )         )     Signature of Witness   )         )    /s/Tadashi
Ishikawa       ) TADASHI ISHIKAWA   Name of Witness   )         )    



 

 

 

 

Schedule 1

 

TO THE SHARE PURCHASE AGREEMENT AMONG

 

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
DEBTHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

 

 

 

 

Name

 

Number of Shares of Priveco held as of the date of this Agreement 1. Tadashi
Ishikawa 7,740 2. Osamu Goto 250 3. Toshiyuki Kojima 420 4. Yumiko Goto 200 5.
Kiyoshi Tajiri 100 6. Kazuhiko Seo 20 7. Shinji Teshima 300 8. Oba Atsushi 10 9.
Jesus G.Turrubiate 690 10. Yoshiaki Hasebe 20 11. Shinnichi Kato 80 12. Yoshiko
Hayashida 40 13. Tsuyoshi Yamada 10 14. Mikio Arai 10   Total: 9,890

 



 

 

 

Schedule 2

 

TO THE SHARE PURCHASE AGREEMENT AMONG

 

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
DEBTHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

DIRECTORS AND OFFICERS OF PRIVECO

 

Directors:

 

1.Tadashi Ishikawa.

 

2.Yoshiaki Hasebe.

 

Officers:

 

1.Tadashi Ishikawa – President.

 

2.Yoshiaki Hasebe – Chief Engineer.

 

 

 

 

 

Schedule 3

 

TO THE SHARE PURCHASE AGREEMENT AMONG

 

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
DEBTHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

DIRECTORS AND OFFICERS OF PUBCO

 

Directors:

 

1.Tadashi Ishikawa.

 

2.Jeffrey Alt.

 

Officers:

 

1.Tadashi Ishikawa – President, Chief Executive Officer, Chief Financial
Officer, Secretary and Treasurer.

  

 

 

 

Schedule 4

 

TO THE SHARE PURCHASE AGREEMENT AMONG

 

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
DEBTHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

PRIVECO MATERIAL LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES,
TAXES AND OTHER PROPERTY INTERESTS

 



    Lease Company Contract Number 1.        Office copier KONIKA MINOLTA Japan
Business Lease 1021-0970-5800-00 2.        Office telephone NEC Capital Solution
Not available 3.        Office (2-7-17 Morimoto cho, Ota-ku, Tokyo) Degawa
Suisan Not available

 





 

 

 

Schedule 5

 

TO THE SHARE PURCHASE AGREEMENT AMONG

 

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
DEBTHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

PRIVECO INTELLECTUAL PROPERTY

 

 

 

  Country: Title of Property: Aqua Power Reference Number: Description: Filing
Date: 1. Japan Water Battery 2008-8180U Water battery adapted to generate large
amount of electricity by having enlarged area contacting with water in an inner
circumference surface of a negatively electrode cylinder. 11/21/2008 2. Japan
Water Battery for Supplying Low Current 2009-3895U Water battery for supplying
low current adapted to be readily positioned in a socket. 6/9/2009 3. Japan
Boost Circuit 2009-6313U Boosting Circuit capable of boosting power supply
voltage of a power supply battery and realizing low power consumption current
with a  relatively simple and low cost structure. 9/3/2009 4. Japan Water
Battery 2009-4737U Water battery adapted to generate electricity by having an
enlarged electrochemical area. 7/8/2009 5. Japan Water Battery 2009-3896U Water
battery having a high generating efficiency and being unlikely to be broken in
part during use. 6/9/2009 6. PCT Water Battery 2009-3896U-PCT
(Not entered into National Phase) N/A 6/9/2009 7. Japan Water Battery 2010-88994
Water battery that is thin and small that can generate a predetermined
electromotive force with slight amount of water supply. 4/7/2010

 



 

 

 

8. Japan Water Battery and Method for Making the Same 2010-160142 Water battery
which can carry predetermined electromotive force by supply of small amount of
water, and it relatively thin. 7/14/2010 9. Japan Water Battery 2010-160132
Water battery which can generate predetermined electromotive force by supplying
a small amount of water and is relatively thin and small. 7/14/2010 10. Japan
Liquid Detection Apparatus 2011-29212 Withdrawn - Does not exist 2/14/2011 11.
Japan Liquid Detection System 2011-286603 Liquid detection system with simpler
and more compact structure, with self electric power generation function and
capable of more accurately detecting leakage of liquid. 12/27/2011 12. Japan
Water Battery 2012-136386 Water battery capable of easily switching on and off
an electromotive forces by changing direction arrangement. 6/15/2012 13. Japan
Water Battery 2012-261719 Water battery capable of generating electricity at one
push of a button without pouring water into an inlet as first step. 11/29/2012
14. Japan Air Magnesium Battery 2012-276235 Air magnesium battery with excellent
water repellency, air permeability and leakage preventing properties and capable
of reaching peak discharging reaction and constant amount of electric current
for relatively long time. 12/18/2012 15. Japan Air Magnesium Battery 2013-13684
Air magnesium battery capable of switching on power supply by connecting a cap
and switching off by releasing a cap. 1/28/2013

 



 

 

 

16. Japan Air Magnesium Battery and Electric Supply Apparatus Using the Same
2013-13724 Air magnesium battery with relatively small distance between an anode
and cathode, being capable of containing a relatively large amount of reaction
liquid and generating certain amount of electricity for a certain time in
constant manner and an electric supply appartus using the air magnesium batter
1/28/2013 17. Japan Air Magnesium Battery 2013-267982 Air magnesium battery
being excellent in water repellency, air permeability and leakage preventing
properties and captable of reaching the peak of discharging reaction and
discharging a constant amojnt of electric current for a relatively long time.
12/25/2013 18. Japan Air Magnesium Battery 2014-91711
(divisional appl. of 2013-267982) N/A 4/25/2014 19. PCT Liquid Holding Container
Provided w/ Sensor & Liquid Quantity Measuring System 10-0701-PCT Liquid
quantity measuring system having a liquid holding container, which is provided
with a sensor that detects that a predetermined quantity of a liquid is
contained, and a relatively simple structure for measuring the liquid quantity
8/13/2010 20. Japan Liquid Holding Container Provided w/ Sensor & Liquid
Quantity Measuring System 10-0701-PCT-JP Liquid quantity measuring system having
a liquid holding container, which is provided with a sensor that detects that a
predetermined quantity of a liquid is contained, and a relatively simple
structure for measuring the liquid quantity 8/13/2010 21. China Liquid Holding
Container Provided w/ Sensor & Liquid Quantity Measuring System 10-0701-PCT-CN
　(出願中止) Liquid quantity measuring system having a liquid holding container,
which is provided with a sensor that detects that a predetermined quantity of a
liquid is contained, and a relatively simple structure for measuring the liquid
quantity 8/13/2010

 



 

 

 

22. USA Liquid Holding Container Provided w/ Sensor & Liquid Quantity Measuring
System 10-0701-PCT-US
　(出願中止) Liquid quantity measuring system having a liquid holding container,
which is provided with a sensor that detects that a predetermined quantity of a
liquid is contained, and a relatively simple structure for measuring the liquid
quantity 8/13/2010 23. EU Liquid Holding Container Provided w/ Sensor & Liquid
Quantity Measuring System 10-0701-PCT-EP
　(出願中止) Liquid quantity measuring system having a liquid holding container,
which is provided with a sensor that detects that a predetermined quantity of a
liquid is contained, and a relatively simple structure for measuring the liquid
quantity 8/13/2010 24. PCT Liquid Leakage Detection System 10-0702-PCT Liquid
Leakage Detection System 8/13/2010 25. Japan Liquid Leakage Detection System
10-0702-PCT-JP Liquid Leakage Detection System 8/13/2010 26. China Liquid
Leakage Detection System 10-0702-PCT-CN Liquid Leakage Detection System
8/13/2010 27. USA Liquid Leakage Detection System 10-0702-PCT-US Liquid Leakage
Detection System 8/13/2010 28. EU Liquid Leakage Detection System 10-0702-PCT-EP
Liquid Leakage Detection System 8/13/2010 29. PCT Liquid Detection Apparatus
11-0101-PCT Liquid detection device where liquid leakage can be detected and
reported to exterior without need for exterior power. 2/18/2011 30. Japan Liquid
Detection Apparatus 11-0101-PCT Liquid detection device where liquid leakage can
be detected and reported to exterior without need for exterior power. 2/18/2011
31. Taiwan Liquid Detection Apparatus 11-0101-TW Liquid detection device where
liquid leakage can be detected and reported to exterior without need for
exterior power. 2/18/2011 32. USA NoPoPo 2009-17-US NoPoPo USA Trademark
12/9/2009 33. EU NoPoPo 2009-03-CTM NoPoPo Europe Trademark 12/11/2009 34. JP
AQUPA SL25T050 AQUPA Japan Trademark 12/25/2013

 



 

 

 

 

Schedule 6

 

TO THE SHARE PURCHASE AGREEMENT AMONG

 

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
DEBTHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

PRIVECO (AND SUBSIDIARIES) MATERIAL CONTRACTS

 

 

 

  With: Dated: Material Terms/Description: 1. Yamazen Corporation October 3,
2013 Basic Distribution Agreement 2. Nippon Valqua December 2012 Basic
Co-development Contract 3.       4.      

 



 

 

 

Schedule 7


 

TO THE SHARE PURCHASE AGREEMENT AMONG

 

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
DEBTHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

PRIVECO EMPLOYMENT AGREEMENTS AND ARRANGEMENTS

 

As of the date of this Agreement, the following hourly and salaried employees of
Priveco are reasonably necessary to operate the business of Priveco as
substantially presently operated:

 

 

 

  Name of Party Date of Agreement 1.  Yasuo Morimoto  April 1, 2012 2. Yuri
Kommo December 18, 2014 3.     4.     5.     6.     7.    

 



 

 

 

Schedule 8


 

TO THE SHARE PURCHASE AGREEMENT AMONG

 

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
DEBTHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

SUBSIDIARIES

 

Pubco:

 

 

Name: Jurisdiction: Stoneville Solar, LLC North Carolina limited liability
company established on December 14, 2010.

  

Priveco:

 

 

Name: Jurisdiction: Percentage Owned None.    

 



 

 